Citation Nr: 0003991	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  93-25 484	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for pain in the chest 
(claimed as residual of fracture of the chest bone).

3.  Entitlement to service connection for hearing loss, right 
ear.

4.  Entitlement to service connection for scar, right upper 
eyelid (claimed as residual of head injury).

5.  Entitlement to service connection for a back disorder, 
including pain and numbness of the legs.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins.

7.  Entitlement to a compensable disability rating for 
hearing loss, left ear, on appeal from the initial grant of 
service connection, to include the issue of entitlement to an 
extraschedular evaluation.

8.  Whether an appeal has been perfected from the grant of 
service connection and assignment of a 30 percent disability 
rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1966 and from August 1969 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A July 1993 rating decision "reopened" the 
veteran's claims for headaches, hearing loss, chest pain, 
eyelid scar, and a back disorder based on new and material 
evidence in the form of service medical records and then 
denied each claim on the merits.  This was the rating 
decision certified to the Board as on appeal.  However, the 
Board concludes that these claims are on appeal from an 
October 1992 rating decision.  

After receiving notice of the October 1992 rating decision, 
the veteran submitted a statement within the appeal period 
indicating that he wanted to appeal his "claim" for VA 
disability, and the accompanying memorandum from his 
representative identified this statement as the veteran's 
notice of disagreement.  The veteran's statement was, without 
doubt, a notice of disagreement with the October 1992 rating 
decision, although not accepted as such by the RO.  See 
38 C.F.R. § 20.201 (1999).  After the July 1993 rating 
decision, which confirmed and continued the October 1992 
rating decision, the veteran submitted another notice of 
disagreement and was provided a statement of the case.  Since 
his substantive appeal was received within one year of 
notification of the October 1992 rating decision, he has 
perfected his appeal as to that decision.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302 (1999). 

In February 1994, the veteran had a hearing before a Member 
of the Board.  Under VA regulations, a claimant is entitled 
to have final determination of his claim made by the Board 
member who conducted a hearing.  38 C.F.R. § 20.707 (1999).  
However, the Board member who held the veteran's hearing is 
no longer with the Board.  In February 1996, the Board 
notified the veteran of this fact and gave him an opportunity 
to request a hearing before another Member of the Board.  The 
veteran responded that he did not want another hearing.  

In March 1996, the Board found that new and material evidence 
had been submitted to reopen the veteran's claims for service 
connection for a back disorder and pain in the chest.  These 
claims, as well as the veteran's other claims, were remanded 
to the RO for additional development.  In the March 1996 
remand, the Board noted inconsistent references in the record 
to claims for the left eyelid versus right eyelid.  In May 
1996, the RO requested that the veteran clarify whether his 
claim for a scar of the eyelid referred to the left or right 
eyelid.  He did not respond.  Because the evidence reflects a 
scar of the right eyelid and the veteran referred to the 
right eyelid in his notice of disagreement, the Board 
construes his claim to be for a scar on the right eyelid.  

During the February 1994 hearing, the veteran indicated that 
the leg cramps claimed as a discrete disability were a 
symptom of his varicose veins, and that the left knee and 
left ankle conditions claimed as discrete disabilities were 
symptoms of his back disorder.  He agreed that the claims for 
the left knee and the left ankle should be subsumed in the 
claim for a back disorder, and the claim for leg cramps 
subsumed in the claim for varicose veins.  Accordingly, the 
issues on appeal have been characterized as above.

Also, the issue listed in the March 1996 Remand as a "claim 
related to hearing loss" has been divided into the two 
issues shown above in order to reflect more accurately the 
benefits that the veteran is seeking (i.e., entitlement to 
service connection for right-sided hearing loss and 
entitlement to a compensable rating for left-sided hearing 
loss).  In February 2000, the veteran's representative filed 
a claim for an extraschedular evaluation for left ear hearing 
loss.  The question of an extraschedular rating is a 
component of the veteran's claim for a higher rating.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 
6-96.  Accordingly, the issues on appeal have been 
characterized as above.

The July 1993 rating decision also denied the veteran's claim 
of entitlement to nonservice-connected pension, and this 
claim was remanded by the Board in 1996.  However, a January 
1998 rating decision granted this claim; therefore, this 
issue is no longer before the Board.

In July 1998, the Board again remanded this case for 
evidentiary development.  The requested development has been 
accomplished, and this case is ready for appellate review.



FINDINGS OF FACT

1.  The veteran does not currently have a chronic headache 
disorder, an ascertainable chest disorder, or right ear 
hearing loss as defined by applicable law.

2.  The veteran's current scar above the right eyebrow did 
not result from disease or injury in service.

3.  The veteran's spina bifida occulta is a congenital 
defect. 

4.  The superimposed disease or injury to the veteran's back 
that was allegedly incurred during his military service did 
not result in chronic back disability apart from the 
congenital spina bifida. 

5.  There is no competent medical evidence linking the 
veteran's current degenerative disc disease of the lumbar 
spine and herniated discs to an inservice disease or injury. 

6.  In a March 1988 rating decision, the RO denied service 
connection for varicose veins on the merits.  The veteran was 
notified of that decision in March 1988 and did not appeal.

7.  The evidence received since March 1988 is not new and 
material.

8.  The veteran's left ear hearing loss is manifested by 
puretone threshold averages of 15-28 decibels, with speech 
recognition ability of 96-100 percent, resulting in Level 
"I" hearing. 

9.  The veteran's left ear hearing loss does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular rating 
criteria.

10.  The veteran had until no later than April 26, 1999, to 
perfect an appeal from the evaluation assigned to PTSD on the 
initial grant of service connection, or to request an 
extension of time to file an appeal.

11.  No written request for extension of time to file an 
appeal is of record.

12.  A VA Form 9 was received in June 1999.

13.  The VA Form 9 did not contain any allegations of error 
of fact or law.


CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims for 
service connection for migraine headaches; pain in the chest 
(claimed as residual of fracture of the chest bone); right 
ear hearing loss; scar, right upper eyelid (claimed as 
residual of head injury); and a back disorder, including pain 
and numbness of the legs, and there is no statutory duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).

2.  The March 1988 RO rating decision denying service 
connection for varicose veins is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1999).

3.  New and material evidence has not been received, and the 
veteran's claim for service connection for varicose veins is 
not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

4.  The veteran has stated a well-grounded claim for a 
compensable disability rating for left ear hearing loss, and 
VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

5.  The criteria for a compensable disability rating for the 
veteran's service-connected left ear hearing loss have not 
been met since the grant of service connection.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.85, and 4.87, Diagnostic Code 6100 (1998 and 1999).

6.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's left ear 
hearing loss.  38 C.F.R. § 3.321(b)(1) (1999).

7.  The veteran did not perfect an appeal from the denial of 
a higher evaluation for PTSD on the initial grant of service 
connection, and the Board has no jurisdiction to consider 
this issue.  38 U.S.C.A. §§ 7105(a), (b)(2), (d)(3), (d)(5), 
and 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 
20.302, 20.303, 20.305 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In October 1966, the veteran filed a claim for service 
connection for a back disorder.  He indicated that he had 
been treated by E.E. Coleman, Jr., M.D., for a back condition 
prior to service (from 1960 to 1964) and that his back was 
aggravated by an injury in 1965 when he was hit with a cable 
and boom.  He submitted a copy of a physical profile dated in 
December 1965 showing limitations due to chronic low back 
strain.  The RO requested the veteran's medical records from 
Dr. Coleman, who responded that he had treated the veteran 
for pain in the lumbar spine and right hip in October 1960 
following an injury incurred while playing football.  There 
had been no further treatment. 

The veteran's service medical records showed that he 
complained of back pain in October 1964, and he reported 
stiffness at times, especially after exercise.  In January 
1965, he indicated that he had a long history of back trouble 
with recurrent low back pain.  He stated that over the past 
several months his legs went "to sleep" with prolonged 
sitting or standing.  The examiner's impression was muscle 
strain.  X-rays showed spina bifida of S1-2 with a 
transitional vertebra partially fused on the right at the 
lumbosacral junction.  Four days later, it was noted that the 
veteran had been doing well until he carried a foot locker up 
some stairs.  He indicated that a civilian doctor had stated 
that he might have a slipped disc.  Throughout February 1965, 
he was treated for mild lumbosacral strain.  He was referred 
to the orthopedic clinic to rule-out disc or vertebral 
pathology.  The orthopedic consultation report dated in 
February 1965 indicated that the veteran had had back pain 
for years without known injury and had previously been 
rejected by the Navy due to his back pain.  Examination 
showed pain on rotation of the spine with no neurological 
deficits.  The examiner noted that spina bifida is usually 
not the cause by itself for symptoms, although some felt that 
this was associated with increases in degenerative disc 
disease (i.e., a "weak back").  It was recommended that the 
veteran limit his activity, and he was assigned a physical 
profile due to spina bifida. 

In March and April 1965, the veteran continued to complain of 
back pain and was again referred to the orthopedic clinic.  
The orthopedic consultation report dated in April 1965 
indicated that physical examination was negative with no 
neurological changes, no atrophy, and no reflex changes.  The 
examiner concluded that the veteran was eligible for 
retention with a physical profile.  The veteran continued to 
complain of back pain through July 1965.  He was evaluated by 
the orthopedic clinic in November 1965, and he reported a 
history of having had intermittent low back pain since he was 
seven years old.  The examiner's impression was chronic 
lumbosacral strain, and it was again recommended that the 
veteran be given a physical profile. 

In September 1966, the veteran completed a Report of Medical 
History in conjunction with his separation examination.  He 
reported a history of cramps in his legs and recurrent back 
pain and indicated that he used a back brace.  He reported 
injuring his back and his legs "all at the same time" in 
the Army, for which he stated that he was given a brace.  
Clinical evaluation of all systems was normal.

In conjunction with his claim for compensation, the veteran 
underwent a VA physical examination in December 1966.  He 
complained of problems with his legs and back.  He stated 
that he had first injured his back prior to service when a 
car hit him.  He indicated that he then injured his back in 
1964 when some boxes fell on him.  Examination showed that 
the veteran walked without a marked limp.  There were no 
abnormalities of the neck, shoulders, elbows, wrists, knees, 
ankles, or hands.  His chest was well muscled and moved well 
with respiration.  He had a fairly normal curvature of the 
spine.  There was possibly a little spasm of the erector 
spinae muscles on the right in the lumbar region.  He had 
good range of motion of the back without much pain.  Reflexes 
were normal.  Both legs were of equal length and 
circumference.  X-rays of the lumbosacral spine were within 
normal limits other than a spina bifida occulta of S1.  
Diagnoses included history of low back injury, lumbosacral 
strain, and mild lumbar myositis. 

A February 1967 rating decision denied service connection for 
a back condition, finding that there was no aggravation of 
the preexisting congenital defect (spina bifida).  In 
February 1974, the veteran filed claims for service 
connection for his back, legs, chest pains, and headaches.  
He had had another period of service from 1969 to 1974.  

With respect to his back and leg claims, the veteran 
indicated on the Report of Medical History completed in 
conjunction with his enlistment examination in 1969 that he 
had back trouble and leg cramps.  It was noted that he had 
back pain with heavy lifting only and leg cramps with 
walking.  Clinical evaluation of all systems was normal.  X-
rays of the lumbar spine conducted in May 1972 showed slight 
lumbar scoliosis and spina bifida occulta of S1.  In October 
1973, he reported a past history of a back injury and 
indicated that he wanted a medical discharge.  On the Report 
of Medical History completed in conjunction with his 
separation examination in 1974, the veteran complained of 
recurrent back pain and leg cramps.  He reported a history of 
dislocating a disc and having "pulled vertebra" in 1965.  
He also indicated that he had noticed his legs going to sleep 
in 1965 or 1966.  He reported a history of wearing a back 
brace and stated that he had been offered disability for his 
back in 1965.  Clinical evaluation of his spine was normal.

With respect to his headache claim, service medical records 
from the veteran's first period of service showed that he 
indicated on the Report of Medical History completed in 
conjunction with his separation examination in September 1966 
that he had frequent or severe headaches.  On the Report of 
Medical History completed in conjunction with his enlistment 
examination in 1969, the veteran denied having frequent or 
severe headaches.  In May 1971, he complained of headache, as 
well as various other symptoms, which were due to the flu.  
On the Report of Medical History completed in conjunction 
with his separation examination in 1974, the veteran 
complained of frequent or severe headaches.  He reported 
incurring a head injury in 1964 when he was unconscious for 
fifteen minutes after being hit by a car door.  Clinical 
evaluation of his neurological system was normal.

With respect to his chest pain claim, service medical records 
from the veteran's first period of service contained no 
relevant information.  In June 1972, he complained of sudden 
onset of chest pain in the sternal area that did not radiate 
to the left or down the arms.  He had marked tenderness over 
the costochondral junctions bilaterally.  X-rays were 
negative.  The examiner's impression was costochondritis.  
The following day, the examiner noted that there was no 
explanation for the veteran's chest pain or the location of 
his symptoms.  In October 1972, he complained of constant 
chest pain radiating through his chest on the right side, and 
he reported incurring a "crushing" injury to the chest in 
1970 while in Vietnam.  The examiner noted that these 
symptoms had no temporal relation to meals, position, 
exertion, or muscular strain.  Examination showed that the 
veteran was very tender to palpation over the costochondral 
junctions to the left of the sternum, but moderate pressure 
with the stethoscope did not produce pain.  The examiner 
concluded that the veteran had psychogenic pain and was 
malingering; he also had atypical costochondritis.  X-rays of 
the chest and thoracic spine conducted in October 1972 were 
negative.  On the Report of Medical History completed in 
conjunction with his separation examination in 1974, the 
veteran complained of pain or pressure in the chest.  He 
stated that his chest bone was "cracked" in Vietnam when a 
truck hit him.  Clinical evaluation of his chest was normal. 

The veteran's service personnel records showed that he served 
in Vietnam from January 1966 to September 1966 and from May 
1970 to April 1971.  He was a supply handler during his first 
tour of duty and an armorer/welder during the second.  
Special orders indicated that he had received a hardship 
discharge at his request.

In conjunction with his claims, the veteran underwent a VA 
physical examination in July 1974.  He reported a history of 
incurring a back injury while loading a ship during his first 
period of service.  He stated that he had also had headaches 
for many years with "blackouts."  The headaches occurred at 
irregular intervals.  He reported that after Vietnam, he 
developed chest pain, for which he was hospitalized and told 
that he had fractured his "chest bone" in a motor vehicle 
accident in Vietnam.  He stated that since then he had had 
occasional twinges of chest pain, the last being six months 
earlier.  He complained of backache with weakness in the 
knees and tired legs.  Physical examination was essentially 
normal.  The examiner noted that the veteran only vaguely 
described his alleged back condition, and it did not fit any 
particular clinical picture.  The chest pains were also 
nondescript and of no organic basis.  The description of his 
headaches seemed real, although the loss of consciousness was 
open to question in view of the briefness and failure to 
sustain any injury from falling during these episodes.  X-
rays of the chest were normal.  X-rays of the back showed 
congenital spina bifida from unfused spinous processes at S1 
and partial lumbarization of the upper sacrum.  There was 
minimal curvature of the lumbar spine to the left due to 
postural or muscle imbalance.  The diagnoses were spina 
bifida occulta S1 and cluster headache (migraine equivalent).

An August 1974 rating decision, inter alia, denied service 
connection for (1) a back condition, finding that there was 
no evidence of injury or aggravation during the veteran's 
second period of service; and (2) chest pains and headaches, 
finding that there were no clinical findings supporting his 
complaints.  The notification letter of August 1974 failed to 
inform the veteran of the denial of service connection for 
headaches.  In August 1974, the veteran submitted a statement 
indicating that he wanted to appeal the August 1974 rating 
decision.  In September 1974, the RO sent him a letter asking 
him to clarify the issues with which he disagreed.  No 
response was received.

In January 1988, the veteran filed claims for service 
connection for varicose veins, dislocated disc, pulled 
vertebra, and cracked bone in chest.  He submitted a 
statement that while on active duty in 1965, he slipped on 
the deck of a ship and was told that he had pulled a vertebra 
and slipped a disc.  He stated that he was offered 40 percent 
disability, but he refused.  He stated that while in Vietnam, 
the percussion from a rocket knocked a truck out of gear, and 
it rolled forward pinning him between it and a jeep.  He was 
put in braces for his legs, back, and chest, and x-rays 
showed a cracked chest bone.

With respect to the veteran's varicose veins claim, he 
indicated on the Report of Medical History completed in 
conjunction with his separation examination in September 1966 
that he had cramps in the legs.  The report of the VA 
physical examination conducted in December 1966 showed 
complaints of varicose veins.  However, examination showed no 
varicose veins in the lower extremities.

A rating decision of March 1988 denied service connection for 
varicose veins and found that the veteran had not submitted 
new and material evidence to reopen his claims for back and 
chest disabilities.  The veteran was notified of that 
decision in March 1988 and did not appeal.  

In February 1992, the veteran filed claims for service 
connection for a back condition, migraine headaches, fracture 
in chestbone, cramps in legs, head injury, hearing loss, and 
varicose veins. 

With respect to his hearing loss claim, the service medical 
records from the veteran's first period of service showed no 
complaints.  On the Report of Medical History completed in 
conjunction with his separation examination in September 
1966, the veteran denied having hearing loss.  On the 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
25
35
LEFT
15
5
0
15
5

The report of the VA examination conducted in December 1966 
showed that the veteran reported having a hole in his left 
eardrum that did not give him any trouble.  Diagnoses 
included history of a draining perforated left eardrum.  On 
the Report of Medical History completed in conjunction with 
his enlistment examination in 1969, the veteran denied having 
hearing loss.  The audiological evaluation in June 1969 
showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
10
LEFT
5
5
0
5
5

The report of a periodic physical examination conducted in 
July 1972 indicated that the audiological evaluation showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
[not 
given]
20
20
LEFT
20
20
[not 
given]
20
20

On the Report of Medical History completed in conjunction 
with his separation examination in 1974, the veteran 
complained of hearing loss, particularly on the left.  On the 
audiological evaluation in January 1974, puretone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
20
LEFT
25
25
25
25
20

No hearing loss was noted during the 1974 VA physical 
examination.

In conjunction with his claims, the veteran underwent a VA 
audiological examination in March 1992.  He stated that he 
had noticed a decrease in hearing acuity since 1964.  He 
indicated that he was exposed to excessive artillery noise 
for two years while in Vietnam, as well as industrial noise 
from a paper mill for ten years.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
30
35
LEFT
20
15
15
35
45

The puretone threshold average was 23 decibels for the right 
ear and 28 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent 
bilaterally.  The examiner indicated that the veteran's 
hearing was within normal limits for the right ear, and there 
was mild to moderate sensorineural hearing loss for the left 
ear. 

The veteran also underwent a VA general examination in March 
1992.  He reported sustaining a crushing injury of the left 
knee and of the left ankle between a jeep and a truck while 
in Vietnam.  He stated that he had hit his head with a boom 
and suffered a laceration above the right eye, and he now had 
constant headaches.  He reported that he had had low back 
pain since his injury with the truck and jeep in Vietnam.  He 
also reported incurring an injury at work in 1990.  He stated 
that he had varicose veins during service that caused pain in 
both lower legs.  He stated that he had weakness in the right 
lower leg, which had increased since the injury in 1990.  

Upon physical examination, the veteran's posture was slightly 
stooped, and he walked with a slapping gait of the right leg.  
He had a one and a half inch linear scar above [sic] the 
right eyebrow.  His hearing was grossly normal.  There were 
mild bilateral varicose veins without ulceration.  There was 
a tremor of both lower extremities.  He had poor balance and 
was unable to squat.  He had full range of motion of the low 
back.  There was poor muscle mass in the lower extremities.  
The neurological examination was normal.  X-rays of the skull 
and chest were normal.  X-rays of the lumbar spine showed 
partial lumbarization of S1 and early degenerative changes 
with slight narrowing of L5-S1.  Diagnoses included history 
of head injury, scar above the right eye, low back pain, 
persistent headaches, mild varicose veins, and chest wall 
pain.  

With respect to the veteran's eyelid claim, the report of the 
veteran's induction examination dated in July 1964 indicated 
that he had a one-inch scar over the right eye.  The report 
of his separation examination dated in January 1974 indicated 
that he had a half-inch scar over the right eye. 

An October 1992 rating decision, inter alia, found that the 
veteran had not submitted new and material evidence to reopen 
his claims for service connection for a back condition, 
migraine headaches, scar over the left [sic] upper eyelid as 
a residual of head injury, varicose veins, and chest pains 
due to fractured chest bone.  Service connection was granted 
for left ear hearing loss, with assignment of a zero percent 
disability rating.   The veteran was notified of this 
decision in October 1992.  

The veteran apparently submitted additional medical evidence 
in April 1992 that was not associated with the claims file 
until after the October 1992 rating decision.  In January 
1993, the veteran submitted a notice of disagreement with the 
October 1992 rating decision, accompanied by additional 
medical evidence.  The medical records submitted by the 
veteran were from Robert White, M.D., Springhill Memorial 
Hospital, Mobile Infirmary Medical Center, ProHealth Fitness 
and Rehabilitation Center, Donna Kline, P.T., Fairview Park 
Hospital, James Price, M.D., Industrial Medical Center, and 
Curtis Graf, M.D., and were dated from June 1989 to November 
1991.  This evidence concerned treatment for his back 
condition.  None of this evidence showed a history of back 
injury or symptoms prior to the initial work-related injury, 
as discussed in more detail below.  At no time did the 
veteran report injuring his back during military service.  
This evidence showed no complaints of or treatment for chest 
pain, headaches, varicose veins, hearing loss, or scars.

The records submitted by the veteran indicated that he had 
injured his back at work in May 1989 when he was pulling out 
some shower heads and he noticed a pull and pop in his back.  
He was initially told that he had pulled a muscle.  He 
continued to have back pain and then "jumping" of the right 
leg and was hospitalized in June 1989.  Magnetic resonance 
imaging (MRI) of the lumbar spine showed findings consistent 
with degenerative disc disease at L4-5.  An MRI of the brain 
was conducted because the veteran reported falling at various 
times without history of a head injury; the MRI showed a 
cystic lesion in the medial portion of the left uncus of 
doubtful clinical significance.  A letter from Dr. Graf 
indicated that this was probably a benign lesion.  Discharge 
diagnoses from June 1989 were low back pain with radicular 
symptoms into right leg, mostly in the L5 or S1 distribution, 
rule-out degenerative disc disease with herniation, rule-out 
spinal stenosis, rule-out foraminal compression, and possible 
clonus of right leg.  A letter from Dr. Graf dated in August 
1989 indicated that the problems with the veteran's right 
foot were not at all related to his low back condition.  A 
record from Dr. White dated in September 1989 indicated that 
the veteran had a bulging disc at L4-5.  

The veteran again injured his back at work in August 1990 
when he was lying on the ground pulling a chain and using a 
tool in the other hand.  He thereafter complained of lumbar 
and right lower extremity pain.  MRI and computerized 
tomography (CT) of the lumbar spine showed central disc 
herniation at L4-5.  He underwent a series of epidural 
steroid blocks by Dr. White.  A letter from Dr. White dated 
in November 1991 indicated that myelogram and lumbar CT scan 
conducted after the veteran's second work-related injury 
showed changes from previous studies, in that they showed 
central disc herniation at L4-5, which was consistent with 
the veteran's complaints.  The veteran underwent physical 
therapy in late 1991.  MRI of the brain conducted in August 
1992 showed very little change since the 1989 study discussed 
above. 

The veteran submitted copies of service medical records 
previously considered by the RO, and additional copies were 
also obtained from the National Personnel Records Center.  
The veteran's VA medical records dated from January to April 
1993 showed treatment for complaints of chronic low back 
pain, with diagnosis of chronic pain syndrome. 

A July 1993 rating decision found that the veteran had not 
submitted new and material evidence to reopen his claims.  In 
his substantive appeal, he stated that he was given a 
physical profile during service with restrictions on physical 
activity; that he had hearing loss due to loud artillery in 
Vietnam; and that he had chest problems due to injury in 
Vietnam.  The RO obtained his VA medical records for 
treatment between January and October 1993, which showed 
continued treatment for complaints of back and leg pain.  The 
veteran was hospitalized from October to November 1993, and 
CT myelogram of the lumbar spine showed herniated nucleus 
pulposus at L5-S1 with some compression of the S1 nerve root.  
Discharge diagnoses included lumbar stenosis with an L5-S1 
herniated nucleus pulposus. 

The veteran had a personal hearing in February 1994.  He 
testified that he did not recall having any problems with his 
back prior to service, and he denied receiving any treatment 
for his back prior to service.  He stated that he had injured 
his back in 1965 when he was hit in the back with a cable.  
He stated that after this injury he had difficulty walking 
and recurrent back pain.  He alleged that he was treated, 
given a profile, and was about to be discharged on a 40 
percent disability when his unit was mobilized and he was 
sent to Vietnam.  He stated that he had a continuous physical 
profile during his second period of service.  He denied that 
onset of his back pain occurred in the jeep incident.

With respect to his headache claim, the veteran testified 
that these began in 1966, and he had had them ever since.  He 
stated that he went to sick call during service and was told 
that he had migraine headaches.  He stated that he had 
headaches all the time, constantly, every day. 

With respect to his varicose veins, the veteran testified 
that he first noticed these after the accident in 1965 and 
thought maybe that was why he had trouble walking.  He stated 
that he had leg cramps.

Regarding chest pain, the veteran testified that he sustained 
a chest injury in the jeep/truck accident.  He described the 
accident as occurring during a rocket attack when he "ran 
out of the hooch" and a rocket dislodged a truck, which then 
rolled and wedged him between the truck and a jeep.  He 
stated that he went to the dispensary after the accident and 
was taped up with an ace bandage from his waist to his arms.  
He stated that the pain began after he returned from Vietnam, 
and he sought treatment at Fort Sill, where he was told that 
x-rays showed a fractured chest bone.  He stated that he 
currently had constant pain.  

With respect to his hearing loss, the veteran testified that 
he was exposed to noise during service, including artillery 
noise in Vietnam.  He stated that sometimes he had to look at 
a person when they were speaking.  With respect to a head 
injury, the veteran testified that he went outside a bunker 
during an attack in Vietnam, and he hit the side of the 
bunker.  He stated that he now had a scar that was tender. 

The veteran's wife testified that they were married in 1965, 
and the veteran wore a back brace before he went to Vietnam.  
She denied personal knowledge of a back injury, but she knew 
that the veteran did not wear a brace when they got married, 
but that he came to visit her on a weekend pass wearing a 
back brace.  She stated that he told her that he had been 
told he would be discharged on a 40 percent disability.  She 
stated he told her in a letter from Vietnam about hurting his 
chest when he was "squished" between a truck and a jeep, 
and he sent a photograph of himself without a shirt on and 
wrapped in bandages.  She also stated that the veteran had 
had headaches for years. 

The veteran submitted a statement from a physician at the VA 
Medical Center in Tuscaloosa, which indicated that he was 
severely limited in his functional capacities due to 
degenerative lumbar disc disease.

A March 1996 Board decision reopened the veteran's claims for 
service connection for a back condition and chest pain, based 
on receipt of new and material evidence, and remanded all 
claims for further evidentiary development.  The RO obtained 
the veteran's VA medical records for treatment between 
October 1993 and July 1996.  These records showed no 
complaints of or treatment for chest pain, varicose veins, 
hearing loss, or a scar above the eye.  Chest x-rays 
conducted in September 1994 and January 1996, as well as a CT 
of the chest conducted in December 1995, showed no pertinent 
abnormalities.

During an examination conducted in January 1994 for the 
purpose of determining disability due to Agent Orange 
exposure, the veteran reported incurring a back injury on 
duty with recurrent low back pain.

The veteran was hospitalized in September 1994 to rule-out 
myelopathy, and MRI of the lumbar spine showed a right S1 and 
S2 conjoined nerve sheath with an L4-5 disc protrusion 
compressing the right L5 nerve.  He was then readmitted in 
October 1994 so that a CT myelogram could be performed.  This 
showed that the thoracic osseus, spinal canal, and 
subarachnoid space were developmentally large.  There was no 
evidence of cord compression.  The size and configuration of 
the lumbar spine was within normal limits.  The thoracolumbar 
and lumbar osseus, spinal canal, and subarachnoid space were 
developmentally large.  At the L5 transitional S1 level, 
there was a combination of posterior annular bulge and focal 
protrusion centered to the right of the midline, which 
deformed the caudal sac.  A rudimentary disc space was 
present between the transitional S1 and S2.  It was suspected 
that there were conjoined right S1 and S2 nerve sheaths.  The 
discharge diagnosis was low back pain with spinal stenosis. 

A neuropsychological consultation report dated in September 
1995 showed that the veteran reported a history of a left 
hemisphere brain tumor that had not grown since 1989, but 
this was not substantiated by the available medical 
documentation.  It was noted that his medical history was 
significant for lumbar stenosis exacerbated by two work-
related back injuries in 1989 and 1990, as well as bilateral 
hearing loss. 

In December 1995, the veteran reported a history of headaches 
secondary to a temporal lobe brain tumor.  In January 1996, 
the veteran complained of chronic headaches "all day" of 
ten years' duration.  It was noted that he did not have a 
tumor.  In July 1996, the veteran complained of increased 
pain from chronic headaches.  It was noted that he had had 
numerous CT scans of the head, x-rays, and an MRI, and he had 
been told that he had had three small strokes.  In September 
1996, the veteran was hospitalized for a psychiatric 
disorder.  His complaints included chronic leg and back pain.

In November 1996, the veteran underwent a VA general physical 
examination.  He reported incurring a "combat injury" in 
Vietnam, wherein he hurt his chest and developed chest pain.  
He stated that x-rays had shown a hairline fracture of the 
sternum.  He stated that he continued to have pain in the 
center of the chest, and it was tender to touch.  He stated 
that this was diagnosed to be due to fracture of the chest 
wall bone.  He reported a history of injuring his back in 
1965 and incurring a lumbar disc problem and numbness of the 
legs.  He stated that he injured his right eyebrow as a 
result of a shrapnel injury in Vietnam, and this had required 
two stitches.  This did not currently bother him.  He 
reported developing hearing loss from working around 
artillery in Vietnam.  

The veteran walked with a cane and used a wheelchair.  He was 
unable to drive due to low back and leg pain.  He stated that 
the low back pain radiated to the right leg, and he had no 
control over the right leg.  He indicated that he tended to 
fall easily unless he supported himself.  He reported a 
history of headaches for fifteen years, but these had 
resolved with use of medication.  

Examination showed a faint scar above the right eyebrow that 
was difficult to see.  This looked pale, and it had actually 
resolved and assimilated with the rest of his skin.  There 
were no abnormalities of the scar, and it did not limit eye 
movement.  His chest was tender to palpation over the mid-
sternal area.  He had localized tenderness, especially on 
pressure.  He reported feeling sharp pain.  There was no 
evidence of varicose veins.  He was not able to move the 
lumbosacral spine due to inability to stand up straight.  He 
could lie down flat on the table with difficulty, and he had 
back pain when doing so.  He needed help standing up.  His 
gait was markedly unsteady.  He had decreased sensation over 
the lower extremities, and reflexes were absent.  

The examiner's impressions included chronic low back pain, 
sciatica of the right leg, lumbar disc disease L4-5; right 
eyelid injury, old scar in 1970, combat injury of right 
eyelid, healed well, no sequela; tender sternum secondary to 
old injury, continues to have pain and tenderness over the 
sternum; hearing loss involving both ears; no history of 
significant head injury; and headache, resolved, no history 
of migraine headaches.  X-rays of the chest showed no 
pertinent abnormalities.  X-rays of the lumbar spine showed 
degenerative disc disease at L5-S1.  

In November 1996, the veteran underwent a VA audiological 
evaluation.  The results were reported in a graph format.  It 
was noted that hearing sensitivity was within normal limits 
for the right ear except at 250, 4000, and 6000 Hertz, where 
there was mild loss of hearing.  Hearing sensitivity was 
within normal limits for the left ear except at 8000 Hertz 
where there was moderate loss of hearing.  It was indicated 
that the veteran might experience difficulty hearing speech 
in the presence of noise or at a distance.  

In December 1996, the veteran underwent another VA 
audiological evaluation.  He reported decreased hearing 
acuity since 1969.  He had difficulty understanding speech 
over the telephone and at a distance.  He stated that both 
ears were sore, and he frequently had blood drainage from the 
right ear.  He stated that the left ear felt "stopped up" 
all the time.  He stated that he was exposed to noise from 
artillery for three years and small arms weapons fire for 
nineteen months while in Vietnam.  He also reported noise 
exposure from paper machines while working in mills for ten 
years.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
25
25
LEFT
10
5
0
25
30

The puretone threshold average was 15 decibels for both ears.  
Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The examiner stated that the veteran's 
hearing was within normal limits bilaterally. 

The report of an examination for aid and attendance purposes 
conducted by a VA physician in October 1997 indicated that 
the veteran was using crutches and in a wheelchair.  He had 
muscle weakness and problems walking, but the only disorder 
noted was traumatic arthritis of the cervical spine. 

The RO obtained the veteran's VA records for treatment 
between February 1997 and January 1998.  These records showed 
no complaints of or treatment for chest pain, varicose veins, 
hearing loss, or a scar above the eyebrow.  He continued to 
receive treatment for chronic back pain.  He began having 
increased difficulty walking and was in a wheelchair.  A 
mental health progress note dated in April 1997 indicated 
that the veteran had "debilitating pain and [history] of 
pinched nerves arthritis related to injury in the service 
(prior to going to [Vietnam])."  In November 1997, the 
veteran was hospitalized for elevated blood pressure, and it 
was noted that symptoms of elevated blood glucose included a 
headache for several hours, which was a one-time occurrence. 

In July 1998, the Board again remanded this case for further 
evidentiary development.  In September 1998, an audiological 
examiner reviewed the veteran's claims file and compared the 
hearing tests conducted in March 1992, November 1996, and 
December 1996.  The examiner transferred the results of the 
November 1996 evaluation into the following numeric table.  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
30
40
LEFT
25
25
20
25
30

The puretone threshold average was 26 decibels for the right 
ear and 25 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent 
bilaterally.  The examiner stated that both the November and 
December 1996 audiometric results showed that the veteran's 
hearing was within normal limits bilaterally according to VA 
guidelines, and these two tests were in good agreement with 
each other.  The hearing test conducted in 1992 showed normal 
hearing acuity in the right ear and only one frequency in the 
left ear (4000 Hertz) that was below the range of normal for 
VA purposes.  The difference shown on the 1996 hearing tests 
was not statistically significant and might be accounted for 
by a temporary threshold shift or other behavioral factors by 
the veteran at the time of the 1992 test. 

The RO obtained the decision from the Social Security 
Administration awarding the veteran disability benefits as of 
1990, as well as the medical evidence supporting this 
decision.  The veteran was granted benefits based on 
degenerative disc disease of the lumbar spine with associated 
severe back and leg pain.  The decision, as well as all of 
the supporting medical evidence, only discussed the veteran's 
two work-related back injuries; at no time did the veteran 
report a history of injuring his back during service or of 
experiencing significant back-related symptomatology prior to 
the initial work injury in 1989.  The veteran's back-related 
complaints and the diagnosed back disorders shown in the 
medical evidence were consistent with that discussed above.  

Medical records from an unknown physician showed a complaint 
of headaches in 1987.  The report of an impairment evaluation 
conducted by Dr. Keith Aldridge in August 1991 contained a 
detailed medical history for the veteran.  On the examinee 
information completed by the veteran, he was asked to list 
all injuries he had ever had; he reported no injuries 
incurred during his periods of military service.  He 
discussed his work and military history from 1960 on and 
reported the initial injury to his back had occurred in 1989.  
He indicated that he was discharged from service because he 
could not pass the educational portion of his examinations.  
His reported complaints and medical treatment, as well as the 
second work-related back injury sustained in 1990, were 
consistent with that discussed above.  He reported incurring 
head trauma as a child when he was knocked unconscious after 
a swing hit him in the head.  The report of a lumbar 
myelogram conducted in September 1991 indicated that there 
was a left-sided anterior extradural defect at L4-5, and a CT 
scan of the lumbar spine in September 1991 showed left 
paracentral posterior herniation of L4-5.  The report of an 
examination conducted by Mohammed Nayeem, M.D., in April 1993 
indicated that the veteran complained of headaches and stated 
that he was diagnosed with a benign tumor in the left side of 
the head.  He also complained that he was "hard of 
hearing."  He denied experiencing any chest pain, and 
examination of the chest wall was normal.  There were no 
varicose veins. 

The RO obtained the veteran's VA records for treatment 
between January 1998 and January 1999.  These records showed 
no complaints of or treatment for chest pain, headaches, 
varicose veins, hearing loss, or a scar above the eyebrow.  
The veteran continued to receive treatment for his back 
disorders, and he was essentially wheelchair-bound.  A March 
1998 progress note indicated that he denied having any 
headaches or chest pain. 


II. Legal Analysis

A.  Service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, an exception to this rule exists where the 
evidentiary assertion is inherently incredible.  Id. (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Tirpak, 2 
Vet. App. 609).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

1.  Migraine headaches and pain in chest

Service connection is not warranted for a chronic headache 
disorder because the medical evidence does not show that the 
veteran currently has the claimed condition.  A diagnosis of 
persistent headaches was rendered upon VA examination in 
March 1992, and the medical records from 1993 to 1996 showed 
occasional complaints of headaches, allegedly due to a brain 
tumor.  However, upon VA examination in November 1996, the 
veteran reported that his headaches had resolved.  A medical 
record from November 1997 showed that he had a one-time 
occurrence of a headache as a symptom of elevated blood 
glucose.  In March 1998, the veteran denied experiencing any 
headaches.  Medical diagnosis of a chronic headache disorder 
has not been rendered since 1992, and the veteran currently 
denies experiencing chronic headaches. 

The medical evidence does not warrant service connection for 
a disability manifested by pain in the chest.  The evidence 
does not show that the veteran currently has an ascertainable 
disorder accounting for his complaints of chest pain and 
tenderness.  His complaints are symptoms only and do not 
constitute a diagnosed medical disorder.  The only 
"diagnoses" rendered have been chest wall pain and sternum 
tenderness, which are also symptoms only and not recognized 
medical disorders.  See Sanchez-Benitez v. West, No. 97-1948 
(U.S. Vet. App. December 29, 1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  There have been no 
findings of old chestbone fractures on any chest x-ray or CT 
scan.  There have been no objective findings of pathology or 
abnormalities of the chest.

Despite the fact that the veteran complained of headaches and 
chest pain during service, there must be an ascertainable 
chronic disability connected to those complaints in order to 
warrant service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  
Therefore, since the medical evidence does not show a current 
disability due to a chronic headache disorder and a 
disability manifested by chest pain, the veteran's claims for 
service connection are not well grounded.

2.  Right ear hearing loss

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1999). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1999); Hensley, 5 Vet. App. at 
159-60.

The veteran is not entitled to direct or presumptive service 
connection for right ear hearing loss because the medical 
evidence does not show that he has a current disability.  The 
audiograms conducted in 1992 and 1996, as detailed above, did 
not demonstrate that he has met the requirements for a 
hearing loss disability for the right ear.  See 38 C.F.R. 
§ 3.385 (1999).  He does not have an auditory threshold of 26 
decibels or higher for the right ear in any of the auditory 
frequencies 500, 1000, 2000, 3000, or 4000, and his hearing 
acuity has been classified as normal.  His speech recognition 
scores on the Maryland CNC Test were 100 percent bilaterally.  
Therefore, despite the fact that examiners have diagnosed 
"bilateral hearing loss" based on the veteran's complaints 
of hearing difficulty, he does not have a current hearing 
loss disability according to VA regulations.  Since there is 
no competent medical evidence of a current disability, the 
claim for service connection for right ear hearing loss is 
not well grounded.

3.  Scar, right upper eyelid
(claimed as residual of head injury)

The veteran currently has a well-healed scar above the right 
eyebrow, which the VA examiner in 1996 concluded was the 
residual of a combat injury to the right eyelid in 1970.  
This opinion was based on the veteran's report of incurring 
such an injury.  The examiner's opinion does not, however, 
well ground this claim.  

The veteran's report that the scar above his right eyebrow 
resulted from a shrapnel wound is fictitious.  The service 
medical records clearly and unmistakably establish the 
existence of a scar above the veteran's right eyebrow upon 
his entrance into service in 1964.  Although the veteran's 
account of the inservice shrapnel wound would generally be 
accepted as truthful, his account is incredible in light of 
the evidence showing that the claimed scar existed prior to 
service.  The evidence does not show that he currently has 
two scars, so it is not plausible that he incurred an injury 
during service that resulted in a scar other than the one 
present upon entry into service.  The Board is not required 
to accept his assertions as true in the circumstances of this 
case and is therefore also not required to accept the opinion 
linking the current scar to the reported inservice injury.  
See King, 5 Vet. App. at 21.  The Board notes that the 
veteran does not contend that the preexisting scar above the 
right eyebrow was somehow aggravated by his military service.

4.  Back disorder

The medical evidence shows diagnoses of several back 
disorders that are separate, identifiable conditions.  Due to 
the varied nature of these disorders, the Board will consider 
them as separate entities where appropriate.  Also, since the 
veteran had two periods of service separated by almost three 
years, with complaints of back pain during both periods of 
service, his claim must be analyzed accordingly.

There is some indication in the evidence that the veteran had 
problems with his back prior to service (i.e., veteran's 
statements in 1964 and 1965 as to having back pain "for 
years" and letter from Dr. Coleman indicating the veteran 
was treated for lumbar spine pain in 1960 following a 
football injury).  However, a veteran who served during a 
period of war or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he entered 
into military service except for conditions noted on his 
entrance examination.  38 U.S.C.A. §§ 1111 and 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  The presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service.  38 
U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

The existence of a back disorder was not noted upon the 
veteran's entry into service in 1964, and there is 
insufficient evidence from which the Board could conclude 
that he had a chronic back disorder prior to that period of 
service, as opposed to merely back pain.  Therefore, he is 
entitled to the presumption of soundness.

Spina bifida occulta with associated transitional vertebra 
was diagnosed during the veteran's first period of service.  
This was characterized as a congenital disorder by the VA 
examiner in 1974.  Spina bifida occulta is an "embryologic 
failure of fusion of one or more vertebral arches," and 
spina bifida occulta is "where there is a spinal defect, but 
no protrusion of the cord or its membrane, although there is 
often some abnormality in their development."  Stedman's 
Medical Dictionary at 1649 (26th ed. 1995); see also Godfrey 
v. Brown, 7 Vet. App. 398, 401 (1995) (defining spina bifida 
as "a congenital cleft of the vertebral column with hernial 
protrusion of the meninges;" meninges are more than one of 
the three membranes that envelop the brain and spinal cord) 
(citation omitted).  

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c) (1999).  No disability resulting from a congenital 
or developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The VA General Counsel 
has defined a "defect" as an imperfection or structural 
abnormality.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  The 
above definitions clearly establish that spina bifida is a 
congenital defect.  Therefore, more than an increase in 
severity during service is required to warrant a grant of 
service connection.  There is a lack of entitlement under the 
law to service connection for spina bifida unless the 
evidence shows that it was subject to a superimposed disease 
or injury during military service that resulted in disability 
apart from the developmental defect.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90). 

There is evidence that the veteran incurred a superimposed 
back injury during his first period of service, as shown by 
the service medical records and his testimony.  Diagnoses 
other than spina bifida were shown by the service medical 
records (lumbosacral strain) and by the medical evidence 
shortly after his separation from service in 1966 
(lumbosacral strain and lumbar myositis).  Myositis is 
"muscular discomfort or pain from infection or an unknown 
cause."  Godfrey, 7 Vet. App. at 401 (citation omitted).  

However, there is no evidence indicating that the veteran's 
back injuries during his first period of service resulted in 
chronic disability.  There is no evidence showing treatment 
for back problems between 1966 and the veteran's reenlistment 
in service in 1969.  Although he reported recurrent back pain 
upon his enlistment into service in 1969, it was only noted 
that he experienced back pain with heavy lifting.  This is 
insufficient to establish the existence of a chronic back 
disorder at that time, as opposed to symptoms.  Clinical 
evaluation of his spine was normal.  Therefore, the veteran 
is entitled to the presumption of soundness for his second 
period of service.  If he was in sound physical condition 
upon entry into service in 1969, it cannot be said that any 
injuries incurred during the first period of service resulted 
in chronic disability apart from the congenital spina bifida.  
Any back strain or myositis that the veteran had in 1966 was 
apparently of an acute and transitory nature, since such 
conditions had resolved by 1969. 

There is evidence that the veteran incurred a superimposed 
back injury during his second period of service, as shown by 
his testimony.  However, the evidence does not establish that 
the alleged back injuries during his second period of service 
resulted in disability apart from the congenital spina 
bifida.  The only diagnosis shown during the second period of 
service and upon VA examination shortly after separation from 
service in 1974 was the congenital spina bifida. 

Furthermore, any disability allegedly resulting from injury 
incurred during the veteran's second period of service was 
clearly minimal.  There is no evidence showing treatment for 
back problems between 1974 and 1989, which was when the 
veteran first injured his back at work.  After the 1989 work-
related injury, the veteran sought extensive medical 
treatment.  At no time did he report a longstanding history 
of back problems or of incurring back injuries during his 
military service, and he consistently dated his back problems 
to the 1989 injury.  After incurring another work-related 
injury in 1990, the veteran again sought extensive medical 
treatment, and he again dated his back problems to the 1989 
injury, with no report of prior back injury or back problems.  
In connection with his claim for Social Security disability 
benefits, he also reported onset of his back condition as the 
1989 work-related injury.

Since the evidence does not establish that the veteran 
incurred a superimposed disease or injury during either 
period of service that resulted in chronic disability apart 
from the congenital spina bifida occulta, any claim for 
service connection for this condition is not plausible.

With respect to the veteran's degenerative disc disease and 
herniated discs, the medical evidence first showed these 
conditions in 1989, approximately 15 years after the 
veteran's separation from service.  These conditions were not 
shown until after the veteran incurred two work-related back 
injuries.  No medical professional has rendered an opinion 
that any of these disorders is related to an inservice 
disease or injury, including the veteran's complaints of back 
pain.  No medical professional has rendered an opinion that 
any of these disorders have resulted from disease or injury 
incurred during the veteran's military service that was 
superimposed on the congenital spina bifida.  

The medical evidence does show a statement by a VA 
psychiatrist in 1997 that the veteran has debilitating pain 
and history of pinched nerve arthritis related to injury in 
service (prior to going to Vietnam).  Pinched nerve arthritis 
is not a recognized medical disorder.  Arthritis, by 
definition, affects only joints, not nerves.  This 
"diagnosis" must have been based solely on the veteran's 
reported history, since the psychiatrist did not examine the 
veteran's back, and there is no indication that the 
psychiatrist reviewed any of the veteran's medical records.  
This "diagnosis" is directly contradicted by the rest of 
the evidence of record and therefore does not render this 
claim plausible.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).

5.  Conclusion for service connection claims

As discussed above, the veteran does not contend that he 
currently has a chronic headache disorder and has, in fact, 
denied such.  Any contentions that he currently has chest 
and/or back disorders and right ear hearing loss as a result 
of his military service are not competent evidence.  He 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting his own unqualified opinion.  There is no 
indication that the veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to the claim, including providing him additional 
medical examinations at VA expense.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will 
be authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground any of these claims. 

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the veteran has 
failed to present competent medical evidence that these 
claims are plausible, the claims for service connection must 
be denied as not well grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995) and Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
There is no duty to assist further in the development of 
these claims, because such additional development would be 
futile.  See Murphy, 1 Vet. App. 78.

B.  Claim to reopen (varicose veins)

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

In a March 1988 rating decision, the RO denied entitlement to 
service connection for varicose veins on the merits.  A 
letter from the RO, advising the veteran of that decision and 
of appellate rights and procedures, was issued in March 1988.  
The veteran did not disagree with that decision, and it is 
therefore final.  38 U.S.C.A. § 7105 (West 1991). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

Although the RO reopened this claim in the July 1993 rating 
decision after concluding that the veteran had submitted new 
and material evidence, the Board must also consider this 
issue.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board 
has a legal duty to consider the requirement of whether new 
and material evidence has been submitted regardless of the 
RO's actions); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  

The evidence received subsequent to March 1988 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since March 1988, the following 
evidence has been received:  (1) the veteran's contentions, 
including those raised at a personal hearing in 1994; (2) VA 
treatment and hospitalization records dated from January 1993 
to January 1999; (3) copies of service medical records; (4) 
reports of VA examinations conducted in 1992 and 1996; (5) 
private medical records submitted by the veteran, including 
records from Drs. White, Price, and Graf, Springhill Memorial 
Hospital, Mobile Infirmary Medical Center, ProHealth Fitness 
and Rehabilitation Center, Donna Kline, P.T., Fairview Park 
Hospital, and Industrial Medical Center; (6) a decision by 
the Social Security Administration and the private medical 
records supporting that decision; (7) a VA attending 
physician's statement received in 1994; and (8) the report of 
a VA aid and attendance examination conducted in 1997.

The veteran continues to argue that he has varicose veins as 
a result of his military service.  This evidence is not new.  
He has not submitted any new contentions regarding this 
claim; he has merely, at best, repeated his prior assertions.  
This evidence is cumulative of evidence associated with the 
claims file at the time of the March 1988 rating decision and 
is not new for purposes of reopening a claim.

The service medical records submitted by the veteran in 1993 
and obtained from the National Personnel Records Center in 
1993 are also not new.  Under pertinent regulations, where 
new and material evidence consists of a supplemental report 
from the service department received after the decision has 
become final, the decision will be reconsidered by the agency 
of original jurisdiction.  38 C.F.R. § 3.156(c) (1999).  
These records were copies of the service medical records 
previously associated with the claims file and are therefore 
not new for purposes of reopening a claim.

The rest of the evidence received since March 1988 is new in 
that it was not previously of record.  To serve to reopen the 
claim, it must also be material.  Material evidence is that 
which bears directly and substantially on the merits of each 
essential element that was a basis for the prior denial.  
Because the veteran is seeking to establish service 
connection for varicose veins, material evidence would be 
significant evidence that bore substantially and directly on 
the current existence of the claimed disorder and a 
relationship between the current disorder and a disease or 
injury incurred during the veteran's military service. 

None of the new evidence is material.  The new evidence does 
not show that the veteran currently has varicose veins.  
Although "mild" varicose veins were shown on VA examination 
in March 1992, every subsequent examination has failed to 
show that he has varicose veins.  

The new evidence is not so significant that it requires 
reopening of the veteran's claim, in that it fails to show 
that he currently has the claimed disorder.  The veteran's 
contentions that he has varicose veins as a result of his 
military service are neither material nor competent evidence, 
as discussed above.  

Accordingly, the Board finds that the evidence received 
subsequent to March 1988 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for varicose veins.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

C.  Higher rating for left ear hearing loss

a.  Schedular evaluation

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The July 
1993 rating decision erroneously denied this claim as 
entitlement to service connection, but the RO subsequently 
addressed this claim as the proper evaluation for left ear 
hearing loss.  An October 1992 rating decision had granted 
service connection for left ear hearing loss.  Resolving any 
reasonable doubt in the veteran's favor, the Board concludes 
that he intended to appeal the initial assignment of a zero 
percent disability rating for this condition.  As discussed 
above, he submitted a statement in January 1993 indicating 
his desire to appeal his "claim."  Since he did not specify 
which claim he was appealing, it is plausible that his left 
ear hearing loss claim was included in this possible notice 
of disagreement.  Since the veteran arguably perfected his 
appeal as to the initial grant of service connection and 
original assignment of a disability rating for his left ear 
hearing loss, his claim continues to be well grounded as long 
as the rating schedule provides a higher rating for this 
condition.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where there is a well-
grounded claim, including original claims and claims for an 
increase, but the medical evidence is not adequate for rating 
purposes, an examination will be authorized.  38 C.F.R. 
§ 3.326(a) (1999).  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (1999).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran several VA audiological 
examinations, and he had a personal hearing in accordance 
with his request.  There is no indication of additional 
medical records that the RO failed to obtain, and sufficient 
evidence is of record to rate the veteran's service-connected 
disability properly.  Therefore, in these circumstances, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence, from service forward, in 
determining the appropriate evaluation for the veteran's 
service-connected disability.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran's left ear hearing loss is rated under Diagnostic 
Code 6100.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1998), including the rating criteria for 
evaluating a hearing loss disorder.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  When a law or regulation changes after 
a claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board must evaluate the veteran's claim for a higher rating 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

The new regulations were not in effect when the rating 
decisions on appeal were made, and the RO has not considered 
the new regulations.  Also, the veteran has not been given 
notice of the new regulations.  However, it is not necessary 
to remand this claim since he is not prejudiced by the 
Board's consideration of the new regulations in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  The amended regulations 
did incorporate some explanatory comments concerning VA's 
method of evaluating a hearing loss disorder, and these 
comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 1999); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 1999).  Tables VI and VII are 
reproduced below.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The amended regulations changed the title of 
Table VI from "Numeric Designations of Hearing Impairment" 
to "Numeric Designations of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination."  See 
64 Fed. Reg. 25202 (May 11, 1999).  Moreover, Table VII was 
amended in that hearing loss is now rated under a single 
code, that of Diagnostic Code 6100, regardless of the 
percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 
1999). 


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The results of the 1992 and 1996 audiograms, as indicated 
above, showed that the veteran's left ear hearing loss is 
properly evaluated as zero percent disabling.  Since only the 
veteran's left ear is service-connected and he is not totally 
deaf in his right ear, the hearing acuity of his right ear is 
considered normal.  VAOPGCPREC 32-97; see also Boyer v. West, 
11 Vet. App. 477, 479-80 (1998), aff'd upon motion for 
reconsideration, Boyer v. West, 12 Vet. App. 142 (1999).  
Therefore, a designation of Level "I" is assigned for his 
right ear.  Based on 96-100 percent speech recognition scores 
and 15-28 decibel puretone threshold averages as shown 
between 1992 and 1996, Table VI indicates a designation of 
Level "I" for the left ear.  When applied to Table VII, the 
numeric designations of "I" for both ears translated to a 
zero percent evaluation.  Therefore, the veteran's service-
connected left ear hearing loss is properly assigned a 
noncompensable disability rating.  38 C.F.R. § 4.85, Tables 
VI and VII (1998 and 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in any four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision 
corrects for the fact that with a 55-decibel threshold level 
(the level at which speech becomes essentially inaudible) the 
high level of amplification needed to attempt to conduct a 
speech discrimination test would be painful to most people, 
and speech discrimination tests may therefore not be possible 
or reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999). 


TABLE VIa
Numeric Designation of Hearing Impairment
Based Only on Puretone Threshold Average

		Average Puretone Decibel Loss
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Neither of these new provisions applies to the veteran's 
situation.  None of the puretone thresholds shown on the 1992 
or 1996 VA examinations were 55 decibels or greater.  
Furthermore, neither of these audiometric evaluations showed 
puretone thresholds of 70 decibels or more at 2000 Hertz.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
left ear hearing loss, the Board is constrained to abide by 
VA regulations.  In light of the above, the Board finds that 
the preponderance of the evidence is against his claim for a 
compensable disability rating for left ear hearing loss.

b. Extraschedular evaluation

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
left ear hearing loss has been raised by his representative.  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO has not considered whether an 
extraschedular rating is appropriate for the veteran's left 
ear hearing loss.  When the Board addresses an issue that was 
not addressed by the RO, consideration must be given to 
whether the veteran will be prejudiced by the Board's 
consideration of the issue in the first instance.  See 
38 U.S.C.A. §§ 5104, 5107(a), 7104(a), and 7105(d)(1) (West 
1991); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 
3.103(d), 19.9, 19.25, 19.29, and 19.31 (1999); see also 
VAOPGCPREC 16-92 (1992).  Therefore, the Board must decide 
whether the veteran will be prejudiced by its consideration 
of this issue.  

Although the relevant statutes and regulations regarding 
extraschedular ratings were not included in the statement of 
the case or supplemental statements of the case, the 
veteran's due process rights are not violated by this Board 
decision.  The Court has held that the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  While the Board does not have the authority to 
grant an extraschedular evaluation in the first instance, it 
is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the veteran's 
representative has specifically raised this issue and had an 
opportunity to present argument on it, there is no prejudice 
if the Board considers it.  See VAOPGCPREC 16-92 at 7-8.  The 
veteran has had a full opportunity to present evidence and 
argument on his claim for a higher rating, and the Board can 
fairly consider this claim.  See also VAOPGCPREC 6-96 at 12-
13. 

The schedular evaluations for hearing loss are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for hearing loss where specific 
objective criteria are met as shown by audiometric 
evaluations and speech discrimination tests.  The veteran 
does not meet the schedular criteria for a compensable 
disability rating.  It does not appear that the veteran has 
an "exceptional or unusual" disability; he merely disagrees 
with the rating schedule's assignment of a zero percent 
evaluation for his level of hearing impairment.  The veteran 
has not required any periods of hospitalization, nor has he 
required any extensive outpatient treatment for this 
condition.  There is no evidence in the claims file to 
suggest marked interference with employment as a result of 
this condition that is in any way unusual or exceptional, 
such that the schedular criteria do not address it.

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


D.  Timeliness and Adequacy of Appeal

A January 1998 rating decision granted service connection for 
PTSD, with assignment of a 30 percent disability rating, and 
the veteran's notice of disagreement in January 1999 was with 
that rating decision, rather than a February 1998 rating 
decision that confirmed and continued the 30 percent 
disability rating.  The veteran was provided a statement of 
the case on January 11, 1999, and a supplemental statement of 
the case on February 23, 1999.  A VA Form 9 is of record that 
was submitted by facsimile on June 10, 1999, and bears a 
hand-written notation that it was received on June 25, 1999, 
although it is unclear who the recipient was.  It was dated 
March 15, 1999.  It was signed by the veteran and by another 
individual.  A Report of Contact dated June 28, 1999, 
indicated that the other individual who signed the VA Form 9 
was the veteran's daughter, and that the veteran was in the 
hospital and unable to send in his VA Form 9 prior to 
June 10, 1999.  The report does not indicate that the 
daughter said when the veteran was hospitalized, or where, or 
for what conditions.  The RO certified this claim as on 
appeal to the Board, indicating that the VA Form 9 was 
accepted as late based on the veteran being unable to file 
earlier due to hospitalization.

By letter dated November 4, 1999, the veteran was advised 
that the Board intended to consider the issue of timeliness 
and adequacy of the substantive appeal of this issue, 
pursuant to 38 U.S.C.A. § 7105(d) and VAOPGCPREC 9-99.  The 
veteran was advised of the appropriate law and regulations 
and was given a period of 60 days to present further argument 
or request a hearing.  His reply, dated December 6, 1999, 
indicated that he did not wish to request a hearing or 
present further argument.  His representative, however, 
submitted argument dated February 1, 2000, in which remand 
was requested for the RO to determine where the veteran was 
hospitalized and whether he was in a coma that prevented him 
from filing a timely request for extension or substantive 
appeal.

The Board declines to remand this issue for further 
development, finding that the issue has not been properly 
appealed to the Board, for the reasons set forth below.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).

A substantive appeal must be filed within 60 days from the 
date that an agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of the mailing 
of the notice of the determination appealed, whichever period 
ends later.  38 C.F.R. § 20.302(b).  Where a supplemental 
statement of the case is provided, a period of 60 days is 
permitted for response.  38 C.F.R. § 20.302(c).

In this case, since the statement of the case (SOC) was 
provided after expiration of the one-year period, the time 
limit that governed filing of a substantive appeal was within 
60 days from the date of mailing of the SOC.  That 60-day 
period expired on March 12, 1999.  See 38 C.F.R. § 20.305(b) 
(1999).  However, evidence was received and considered by the 
RO after the SOC was mailed and prior to expiration of the 
appeal period, and a supplemental statement of the case was 
sent to him on February 23, 1999.  Even if the 60-day appeal 
period were to run from the latter date, the substantive 
appeal would have had to have been filed by April 26, 1999.  

An extension of the time for filing a substantive appeal may 
be granted for good cause, but the request for extension of 
time must be in writing and must be made prior to expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303 (1999).  

The veteran's representative has suggested that the veteran 
may have been unable to file a timely request for extension 
of time to file his appeal because he may have been in a coma 
when the appeal period expired, and that consideration should 
therefore be given to accepting the document filed in June 
1999.  There is no medical evidence that the veteran was in a 
coma or otherwise under an inability to request an extension 
of time to file on or prior to March 12, 1999, or on or prior 
to April 26, 1999, and neither the representative nor the 
veteran has offered such evidence.  Notwithstanding the 
representative's implication that he may have been and the 
request for development to determine whether he was, the 
Board has no jurisdiction to require such development of the 
RO.

The regulations are clear that a request for extension of 
time to file an appeal must be filed before the appeal period 
expires.  Even taking the latest possible date of April 26 as 
the delimiting period for perfecting an appeal of this issue, 
it is clear that the June 10 transmittal of the Form 9 is not 
timely as an appeal.  Although the form bears a date of March 
15, there is no indication that it was mailed to the RO or 
received by the RO any time prior to June 10, 1999, nor has 
the veteran alleged that it was.

The appeal period expired, at the latest, on April 26, 1999, 
and no request for extension of time with showing of good 
cause, was received before that date.  The Form 9 received in 
June 1999 was not timely, and it did not serve to perfect an 
appeal.

The Board has no jurisdiction over this appeal for another 
reason.  The November 1999 letter also informed the veteran 
that the Board intended to consider, pursuant to 38 C.F.R. 
§ 20.203, whether the Form 9 was adequate to perfect an 
appeal.  A substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
or determinations being appealed, and the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.

In the VA Form 9 submitted in June 1999, the veteran did 
indicate an intention to appeal all issues on the statement 
of the case or supplemental statement of the case, by 
checking the appropriate box on the form.  However, the form 
was entirely blank in the space in which the appellant is 
asked to specify why the case was decided incorrectly.  He 
identified no error of fact or law in the statement or 
supplemental statement of the case.  Having failed to allege 
any error, the purported appeal is not adequate to perfect an 
appeal to the Board. 

The Board shall not entertain an application for review on 
appeal unless it is in conformity with Chapter 71, Title 38, 
United States Code.  38 U.S.C.A. § 7108 (West 1991).  The 
veteran's Form 9 was not timely; he did not file a timely 
request for extension; and it was inadequate to raise issues 
of error of fact or law.  Accordingly, the Board must dismiss 
the issue of entitlement to a higher evaluation for PTSD from 
the initial grant of service connection.



ORDER

Entitlement to service connection for migraine headaches, 
right ear hearing loss, pain in the chest (claimed as 
residual of fracture of the chest bone), scar, right upper 
eyelid (claimed as residual of head injury), and a back 
disorder, including pain and numbness of the legs, is denied.

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for varicose 
veins, the claim is not reopened, and the appeal is denied.

Entitlement to a compensable disability rating for left ear 
hearing loss, including consideration of an extraschedular 
rating, is denied.

The appellant having failed to perfect an appeal through 
filing a timely or adequate substantive appeal from the issue 
of entitlement to a higher evaluation for PTSD from the 
initial grant of service connection, the appeal is dismissed.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

